18-13359-shl          Doc 45    Filed 11/08/18        Entered 11/08/18 11:24:10              Main Document
                                                     Pg 1 of 5


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                          )
    In re:                                                )          Chapter 11
                                                          )
    REPUBLIC METALS REFINING                              )
    CORPORATION, et al.,1                                 )          Case No. 18-13359 (shl)
                                                          )
                               Debtors.                   )
                                                          )          (Jointly Administered)


                    ORDER (I) AUTHORIZING THE DEBTORS TO
                  (A) PREPARE A LIST OF CREDITORS IN LIEU OF
                  SUBMITTING A FORMATTED MAILING MATRIX
               AND (B) FILE A CONSOLIDATED LIST OF THE DEBTORS’
             30 LARGEST UNSECURED CREDITORS, (II) APPROVING THE
        FORM AND MANNER OF NOTIFYING CREDITORS OF COMMENCEMENT
         OF THESE CHAPTER 11 CASES, AND (III) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for the entry of an order (this “Order”): (a) authorizing the Debtors

to: (i) prepare a consolidated list of creditors in lieu of submitting any required mailing matrix, (ii)

file a consolidated list of the Debtors’ 30 largest unsecured creditors, and (iii) mail initial notices

through their Proposed Claims and Noticing Agent; (b) approving the form and manner of

notifying creditors of commencement of the Debtors’ chapter 11 cases; and (c) granting related

relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the Southern District Of

New York, dated January 31, 2012; and that this Court may enter a final order consistent with


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Republic Metals Refining Corporation, 15 West 47th Street, Suites 206 and 209, New York, NY
10036 (3194), Republic Metals Corporation, 12900 NW 38th Avenue, Miami, FL 33054 (4378), and Republic Carbon
Company, LLC, 5295 Northwest 163rd Street, Miami Gardens, FL 33014 (5833).
2
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



46753469;2
18-13359-shl     Doc 45      Filed 11/08/18     Entered 11/08/18 11:24:10          Main Document
                                               Pg 2 of 5


Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties-in-interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.    The Motion is granted as set forth herein.

         2.     The Debtors are authorized to file a consolidated list of the 30 largest unsecured

creditors in these chapter 11 cases in lieu of each Debtor filing a list of its 20 largest unsecured

creditors.

         3.     In lieu of submitting a formatted mailing matrix, the Debtors shall make available

a single, consolidated list of all of the Debtors’ creditors in electronic form to any entity who so

requests and in non-electronic form at such requesting entity’s sole cost and expense.

         4.     The Notice of Commencement of these chapter 11 cases, substantially in the form

attached to this Order as Exhibit 1, is hereby approved.

         5.    The Debtors, with the assistance of the Proposed Claims and Noticing Agent (upon

the Court’s approval of the Debtors’ retention of the Proposed Claims and Noticing Agent), are

authorized, but not directed, to undertake all mailings directed by the Court, the U.S. Trustee, or



                                                   2
46753469;2
18-13359-shl     Doc 45    Filed 11/08/18       Entered 11/08/18 11:24:10      Main Document
                                               Pg 3 of 5


as required by the Bankruptcy Code, including the Notice of Commencement of these chapter 11

cases, and any other correspondence that the Debtors may wish to send to creditors.

         6.    All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         7.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         8.    The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

New York, New York
Dated: November 8, 2018

                                               /s/ Sean H. Lane
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 3
46753469;2
 18-13359-shl            Doc 45        Filed 11/08/18           Entered 11/08/18 11:24:10                    Main Document
                                                               Pg 4 of 5


 UNITED STATES BANKRUPTCY COURT                                             The Debtors filed these chapter 11 cases on
 SOUTHERN DISTRICT OF NEW YORK                                              11/2/2018

 In re:                                                            )            Chapter 11
                                                                   )
 REPUBLIC METALS REFINING                                          )
 CORPORATION, et al.,                                              )            Case No. 18-13359
                                                                   )
                                    Debtors.                       )
                                                                   )            (Jointly Administered)

 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Republic Metals Refining Corporation, 7 West 45th Street, Suites 206 and 209, New York, NY
 10036 (3194), Republic Metals Corporation, 12900 NW 38th Avenue, Miami, FL 33054 (4378), and Republic
 Carbon Company, LLC, 5295 Northwest 163rd Street, Miami Gardens, FL 33014 (5833).

 Notice of Chapter 11 Bankruptcy Case
 For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for
 relief has been entered.
 This notice has important information about the case for creditors and debtors, including information about
 the meeting of creditors and deadlines. Read both pages carefully.

 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take
 action to collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot sue,
 assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from the
 debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
 attorney’s fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
 discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line
 11 below for more information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the
 address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). In addition, such
 documents can be viewed and/or obtained from the Debtors’ claims and noticing agent, Donlin, Recano & Company, Inc. (“DRC”),
 at www.donlinrecano.com/republicmetals or by calling DRC at 212-771-1128. Note that you need a PACER password and login to
 access documents on the Bankruptcy Court’s website (a PACER password is obtained by accessing the PACER website,
 www.pacer.gov).

 The staff of the bankruptcy clerk’s office cannot give legal advice.

 Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a
 Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with the
 court.

1.   Debtors’ full names:
     Republic Metals Refining Corporation
     Republic Metals Corporation

     Republic Carbon Company, LLC

2.   All other names used in the last 8 years:


3.   Address: 15 West 47th Street, Suites. 206 and 209, New York, NY 10036, 12900 NW 38th Ave., Miami, FL 33054 and 5295 Northwest
     163rd Street, Miami Gardens, FL 33014

4.   Debtor’s attorney
     Akerman LLP
     2001 Ross Avenue                                                             Contact phone: 214-720-4300
     Suite 3600                                                                   Email: john.mitchell@akerman.com
     Dallas, TX 75201                                                                    andrea.hartley@akerman.com
     (214) 720-4300                                                                      susan.balaschak@akerman.com



 46754877;1
  18-13359-shl             Doc 45        Filed 11/08/18           Entered 11/08/18 11:24:10                      Main Document
                                                                 Pg 5 of 5


                                                                                            katherine.fackler@akerman.com
 5. Bankruptcy clerk’s office:
                                          Clerk of the United States Bankruptcy Court
                                          One Bowling Green
 Hours open: 8:30 a.m. - 5:00 p.m.        New York, NY 10004-1408.
 Contact phone: 212-668-2870              Documents in this case may be filed at this address. You may inspect all records filed in
                                          this case at this office or online at www.pacer.gov.

 6.   Meeting of creditors
      The debtor’s representative must               , 2018 at           a.m/p.m.     Location:       United States Bankruptcy
      attend the meeting to be            Date                    Time                                One Bowling Green
      questioned under oath. Creditors                                                                Room 511, Fifth Floor
      may attend, but are not required                                                                New York, NY 10004-1408
      to do so.
                                                 The meeting may be continued or adjourned to a later
                                                 date. If so, the date will be on the court docket.


 7. Proof of claim deadline                Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send you another
                                           notice.

                                           A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                           obtained at www.uscourts.gov or any bankruptcy clerk’s office, or at the Debtors’ claims and
                                           noticing agent’s website at https://www.donlinrecano.com/republicmetals.

                                           You may review the schedules that have been or will be filed at the bankruptcy clerk’s office or at
                                           the Debtors’ claims and noticing agent’s website at https://www.donlinrecano.com/republicmetals. If
                                           your claim is not scheduled or your claim is designated as disputed, contingent, or unliquidated, you
                                           must file a proof of claim or you might not be paid on your claim and you might be unable to vote on
                                           a plan. Whether or not your claim is scheduled, you are permitted to file a proof of claim. The court
                                           has not yet set a deadline to file a proof of claim. If a deadline is set, you will be sent another notice.

                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                                           Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                           consequences a lawyer can explain. For example, a secured creditor who files a proof of claim may
                                           surrender important nonmonetary rights, including the right to a jury trial.

 8. Exception to discharge deadline         You must start a judicial proceeding by filing a complaint if you want to have a debt excepted from
      The bankruptcy clerk’s office         discharge under 11 U.S.C. §1141(d)(6)(A).
      must receive a complaint and         Deadline for filing the complaint: Notice of deadline will be sent at a later time.
      any required filing fee by the
      following deadline

  9. Creditors with a foreign address      If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the
                                           court to extend the deadlines in this notice. Consult an attorney familiar with United States
                                           bankruptcy law if you have any questions about your rights in this case.
 10. Filing a Chapter 11                   Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective
bankruptcy case                            unless the court confirms it. You may receive a copy of the plan and a disclosure statement telling
                                           you about the plan, and you may have the opportunity to vote on the plan. You will receive notice of
                                           the date of the confirmation hearing, and you may object to confirmation of the plan and attend the
                                           confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the
                                           property and may continue to operate its business.

 11. Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part
                                           of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect
                                           the debt from the debtor except as provided in the plan. If you want to have a particular debt owed
                                           to you excepted from the discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial
                                           proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by the
                                           deadline.




                                                                          page 2




   46754877;1
